Shepley, C. J. —
The defendant, at the time of trial, presented a supplementary answer admitting, that the plaintiff would be entitled to a conveyance of the stores and lots, if he were not morally authorized to retain them to induce the plaintiff to do him justice in a matter in which he has no legal means to compel him to do it.
This matter in defence wholly fails, there being no proof to sustain it.
By the written acknowledgment of the plaintiff, indorsed upon the back of the bond made by defendant to him, it appears, that the defendant conveyed the lots to M. P. Sawyer by the request of the plaintiff. The obligation of the bond having been thereby performed it was extinguished, and could not be revived by a subsequent conveyance from Sawyer to the defendant.
The report of the case states, that the debt due to Sawyer, *512for the security of which he held the lots, was fully paid by the plaintiff; and that Sawyer conveyed them to the defend» ant to perform his obligation to convey to the plaintiff or to him.
The defendant appears to hold the estates by a conveyance from Sawyer, for which he has paid nothing, and for which the plaintiff has fully paid. The law regards the defendant as holding them in trust for the plaintiff.
It is objected, that a resulting trust arises only from pay» ment of the purchase money, and that the plaintiff only paid an old debt due from him to Sawyer.
The principle, upon which one person is regarded as holding estates for another by a resulting trust is, that the other has paid for the estate so conveyed. If is not material in what manner payment was made to the grantor. It is sufficient, that it was made in such manner as to induce him to convey.
An objection is made by the counsel for the plaintiff, that the conveyance offered by the defendant, did not contain any covenant against titles or rights acquired under him. It should contain the usual covenant against any such right or title.
The plaintiff is entitled to a decree for a conveyance of the stores by such a deed, and also for a like conveyance of the lots, and for costs.
Tenney, Rice, Hathaway and Appleton, J. J., concurred.